Citation Nr: 1528905	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1988, which included overseas service in the Republic of Vietnam.  He died in January 2014.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case has been subsequently transferred the RO in Buffalo, New York.

In June 2015, the appellant submitted additional evidence in support of her claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The Veteran died in January 2014; the death certificate listed the immediate cause of death as cardiopulmonary failure, due to or as a consequence of esophageal cancer.

2.  At the time of the Veteran's January 2014 death, service connection was in effect for low back strain with herniated nucleus pulposus,  evaluated as 20 percent disabling; and diabetes mellitus (herbicide), evaluated as 10 percent disabling.

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

4.  The competent and probative evidence of record shows that the Veteran's cause of death is related to his service-connected diabetes mellitus or his esophageal cancer related to his exposure to Agent Orange in service.

CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death, cardiopulmonary failure due to esophageal cancer, have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 § C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The record shows that the Veteran served in the Vietnam during the Vietnam War era.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The Veteran's death certificate reflects that he died in January 2014, at age 66.  The death certificate listed the immediate cause of death as cardiopulmonary failure, due to or as a consequence of esophageal cancer.  No underlying causes were noted, and no other contributing conditions were noted.  An autopsy was not performed. 

At the time of the Veteran's January 2014, service connection was in effect for low back strain with herniated nucleus pulposus, evaluated as 20 percent disabling; and diabetes mellitus (herbicide), evaluated as 10 percent disabling.  Thus, the appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between the cause listed on the death certificate, and the Veteran's service-connected low back strain with herniated nucleus populus or diabetes mellitus, or other disabilities related to his service.

The medical evidence of record contains a competent medical opinion linking the cause of the Veteran's death, which is noted to be cardiopulmonary failure due to esophageal cancer on the death certificate, and his service-connected diabetes mellitus, or his exposure to Agent Orange in service.

In an April 2015 letter, a private physician, Dr. Homer Skaggs, provided an opinion that "[i]t is as likely as not [the Veteran's] service connected diabetes along with conceded exposure to Agent Orange contributed materially and substantially to the development and worsening of esophageal cancer that ultimately led to his death."  

In reaching this conclusion, Dr. Skaggs, first stated that cancer patients with diabetes may have increased tumor cell proliferation and metastases in a physiological environment of hyperinsulinemia and hyperglycemia.  It was noted that acute exposure to hyperglycemia may increase endothelial cell permeability due to increased generation of reactive oxidative species and structural changes in the basement membranes, increasing the likelihood of metastasis, which was the case with the Veteran.
Dr. Skaggs further noted that differences in cancer treatment between patient with and without diabetes may contribute to increased cancer-related mortality; and that patients with preexisting diabetes may have poorer response to cancer treatment, including increased risk of infection and intraoperative mortality, and may present later-stage disease because of suboptimal cancer screening practices.

Finally, Dr. Skaggs explained that although esophageal cancer is not considered presumptively linked to Agent Orange exposure for VA purposes, tetrachlorodibenzodioxin (TCDD) is one of the most potent components of Agent Orange and a long term study confirmed the increased risk of development of esophageal cancer in males that were exposed to TCDD.

In support of his opinion, Dr. Skaggs also submitted a medical article regarding the long term all-cause mortality in cancer patients with preexisting diabetes mellitus.

Dr. Skaggs is a medical professional and competent to render an opinion regarding the Veteran's cause of death.  Further, the medical opinion was based on a review of the Veteran's complete claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The Board therefore finds it highly probative of a nexus between the Veteran's cause of death and his service-connected diabetes mellitus along with his esophageal cancer, which was found related to his exposure to Agent Orange in service.

Accordingly, giving any reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's cause of death, cardiopulmonary failure due to esophageal cancer was either related to his service-connected diabetes mellitus or his exposure to Agent Orange in service.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


